Title: From George Washington to the United States Senate and House of Representatives, 7 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States January 7. 1794.
          
          Experience has shewn that it would be useful to have an Officer particularly charged,
            under the direction of the Department of War, with the duties of receiving, safe keeping
            and distributing the public supplies, in all cases in which the Laws and the course of
            service do not devolve them upon other officers; and also with that of superintending in
            all cases, the issues in detail of supplies, with power, for that purpose, to bring to
            account all persons entrusted to make such issues, in relation
            thereto. An establishment of this nature, by securing a regular and punctual
            accountability for the issues of public supplies, would be a great guard against abuse,
            would tend to ensure their due application, and to give public satisfaction on that
              point.
          I therefore recommend to the consideration of Congress, the expediency of an
            establishment of this nature under such regulations as shall appear to them
              adviseable.
          
            Go: Washington
          
        